       Case 3:18-cv-00432 Document 62 Filed on 04/07/21 in TXSD Page 1 of 5
                                                                      United States District Court
                                                                        Southern District of Texas

                                                                           ENTERED
                                                                           April 07, 2021
           IN THE UNITED STATES DISTRICT COURTNathan Ochsner, Clerk
           FOR THE SOUTHERN DISTRICT OF TEXAS
                   GALVESTON DIVISION
                                 ══════════
                                 No. 3:18-cv-432
                                 ══════════

              DAVID GEORGE RODRIGUEZ, TDCJ #00752635, PLAINTIFF,

                                        v.

                      VIRGIL MCMULLEN, ET AL., DEFENDANTS.

           ═══════════════════════════════════════
                 MEMORANDUM OPINION AND ORDER
           ═══════════════════════════════════════

JEFFREY VINCENT BROWN, UNITED STATES DISTRICT JUDGE.

        Plaintiff David George Rodriguez is an inmate in the custody of the Texas

Department of Criminal Justice – Correctional Institutions Division (“TDCJ”).

Rodriguez has filed a civil-rights complaint under 42 U.S.C. § 1983 alleging that

Defendant Virgil McMullen retaliated against him for exercising his First

Amendment right to complain about conditions of his confinement through the

prison grievance process.

I.      BACKGROUND

        On May 28, 2020, the court entered an order granting in part and denying

in part defendants’ motion for summary judgment (see Dkt. 37). The claims

against Defendants Kendrick Demyers, Hope Croman, and Allen Reyes were

dismissed with prejudice, thus leaving the retaliation claim against Warden

1/ 5
       Case 3:18-cv-00432 Document 62 Filed on 04/07/21 in TXSD Page 2 of 5




McMullen. As to Warden McMullen, the claims remaining for trial are whether

Rodriguez is entitled to relief in the form of a declaratory judgment, nominal

damages, or punitive damages, or some or all of the above, on his claim that

Warden McMullen retaliated against him (see id. at 44).

        Pending now before the court is Warden McMullen’s supplemental motion

for summary judgment (Dkt. 54). Warden McMullen argues that Rodriguez’s

request for relief in the form of a declaration that the acts and omissions described

in his pleadings violated his constitutional rights is barred by the Eleventh

Amendment. He further asserts that the exception to Eleventh Amendment

immunity set forth in Ex parte Young, 209 U.S. 123 (1908), does not apply

because the relief Rodriguez seeks is not prospective and Rodriguez does not

allege an on-going constitutional violation.1

        Rodriguez has filed a response (Dkt. 57), arguing that he has an injury-in-

fact that declaratory relief would address. Specifically, he asserts that Warden

McMullen’s filing of a false disciplinary report—which report, Rodriguez asserts,

was filed in retaliation for exercising his First Amendment right to file

grievances—resulted in a downgrade in classification status (id. at 3). This

downgrade in classification status caused his transfer to a higher security prison,

which was accompanied by “significantly less freedom of movement and limited


1      Warden McMullen also appears to summarily move for summary judgment on
Rodriguez’s retaliation claim as a whole; to the extent that he is so moving, such request
is denied for the reasons set forth in the court’s May 28, 2020, memorandum opinion and
order.
2/ 5
       Case 3:18-cv-00432 Document 62 Filed on 04/07/21 in TXSD Page 3 of 5




privileges” (id.). Rodriguez asserts that Warden McMullen’s retaliation “has long-

lasting effects that will follow [Rodriguez] throughout his time at TDCJ

(regardless of the facility he is confined in)” and that such effects include “offender

classification levels, good time credits, [and] parole eligibility” (id. at 4). Although

Rodriguez does not clearly pinpoint what declaratory relief he seeks in his

response, it appears that he seeks the cell phone disciplinary case to be overturned

and a declaration that the acts and omissions described in his pleadings violated

his constitutional rights, which were part of the relief sought in his original

complaint (see Dkt. 1, at 4).

II.     ANALYSIS

        Warden McMullen’s argument is premised on the theory that Rodriguez is

suing McMullen in his official capacity.          Rodriguez’s pleadings make clear,

however, that he is suing Warden McMullen in only his individual capacity (see

Dkt. 1, at 11 (“Virgil McMullen . . . while acting in his individual capacity . . . .”);

Dkt. 1, at 12 (“Each defendant is sued in their individual capacity.”); Dkt. 2, at 1

(“Each defendant is sued in their individual capacity.”); Dkt. 32, at 1 (“Virgil

McMullen, in his individual capacity, . . . .”)).2

        Subject to certain narrow exceptions, suits brought against individual

persons in their official capacities as agents of the state are barred by the Eleventh




2      Indeed, Rodriguez sued each of the defendants in solely their individual capacities
(Dkt. 1, at 11–12; Dkt. 2, at 1).
3/ 5
       Case 3:18-cv-00432 Document 62 Filed on 04/07/21 in TXSD Page 4 of 5




Amendment. See Nelson v. Univ. of Tex. at Dallas, 535 F.3d 318, 320 (5th Cir.

2008); Hamilton v. Foti, 372 F. App’x 480, 485 (5th Cir. 2010) (per curiam) (“A

claim against a state official in his official capacity is essentially a claim against the

state. Therefore, the Eleventh Amendment generally bars suits by private parties

against a state in federal court regardless of the relief sought.”) (citations omitted).

The Eleventh Amendment, however, “does not bar suits against officials in their

individual capacities.” Martin v. Thomas, 973 F.2d 449, 458 (5th Cir. 1992)

(emphasis supplied); see also Modica v. Taylor, 465 F.3d 174, 183 (5th Cir. 2006)

(“As a general rule the Eleventh Amendment does not bar suits against officers in

their individual capacities.”) (citations omitted); Hudson v. City of New Orleans,

174 F.3d 677, 687 n.7 (5th Cir. 1999) (“The Eleventh Amendment does not come

into play in personal capacity suits[.]”) (citation omitted); Flowers v. Phelps, 964

F.2d 400, 401 n.2 (5th Cir. 1992) (per curiam) (“Since [plaintiff] sued the

defendants in their individual capacities for violation of his constitutional rights,

the Eleventh Amendment does not bar his federal claim.”) (citations omitted).

Moreover, the court has previously determined that fact issues exist that would

make summary judgment inappropriate at this time.

        Accordingly, because Rodriguez has sued Warden McMullen in his

individual capacity only, Warden McMullen’s supplemental motion for summary




4/ 5
       Case 3:18-cv-00432 Document 62 Filed on 04/07/21 in TXSD Page 5 of 5




judgment based on Eleventh Amendment immunity (Dkt. 54) is DENIED.

        The clerk will provide a copy of this order to the parties.

                                         7th day of
        Signed on Galveston Island this ____             April           , 2021.



                                         ____________________________
                                            JEFFREY VINCENT BROWN
                                          UNITED STATES DISTRICT JUDGE




5/ 5
